Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/635,910, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Specifically, claims 21 and 32 require that the plurality of compression brackets “pivot inward,” which has not been disclosed in the ‘910 application.  Accordingly, the effectively filed date of instant claims 21-30 and 32-35 is February 2, 2019, while the effectively filed date of claim 31 will remain February 27, 2018.  Additionally, Examiner indicates that no support is found in the ‘910 application for the claimed articulated connectors or protective covers. 


Claim Objections
Claim 27 is objected to because of the following informalities: at line 2, “side portion” should be –side portions— for consistent claim language.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 

band tightening member in claim 23,
tool engagement mechanism in claims 28 and 34, and 
gripper mechanism in claim 31.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.   The following structural support is found:

band tightening member: screw, bolt, or fastener,
tool engagement mechanism: socket or engagable head, and 
gripper mechanism: brackets and brace.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 30 and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30 and 33 each recite the limitation "a plurality of articulated connectors each disposed between each of the plurality of compression brackets and the crossmember brace" which is not consistent with Applicant’s disclosure.  Consider instead: --a plurality of articulated connectors each disposed between a respective compression bracket of the plurality of compression brackets and the crossmember brace--.   
Claims 34-35 are rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 21-24 and 28-33 rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Edwards (US 5,845,550, hereinafter “Edwards”).  
Regarding claim 21, Edwards (Figs 1-5, below, 5:38-6:40) discloses an oil filter removal tool to remove an oil filter, the oil filter removal tool comprising: 
a gripper mechanism to attach to the oil filter, the gripper mechanism comprising: 
a plurality of compression brackets 31, 32 (Figs 4-5, 6:1-15) to contact side portions of the oil filter; and 
an annular clamp 11,13 connected to at least one of the compression brackets to cause the plurality of compression brackets to pivot inward toward the oil filter (Ibid.).
       
    PNG
    media_image1.png
    608
    549
    media_image1.png
    Greyscale

Regarding claims 22-24 and 28-30, Edwards disclose the limitations of claim 21, as described above, and further discloses 
wherein the annular clamp comprises: a housing 14; and a band 11 connected to the housing to expand and constrict based on a user's preference (5:37-50, Figs 1-3, above), 
wherein the annular clamp further comprises: a band tightening member 16 (comprising 17-18, 5:50-64) to allow the user to expand the band by turning the band tightening member in a first direction, and to allow the user to constrict the band by turning the band tightening member in a second direction, 
wherein an inner surface of the band contacts outer surfaces of each of the plurality of compression brackets (Figs 1-2) to cause each of the plurality of compression brackets to pivot inward in response to the band being constricted (Ibid.), 
a tool engagement mechanism 39 (Figs 1-5, above) connected to the gripper mechanism to transfer torque applied to the tool engagement mechanism to the gripper mechanism to facilitate removal of the oil filter (6:16-30), 
wherein the gripper mechanism further comprises: a crossmember brace 34, 35 connected to each of the plurality of compression brackets, and 
wherein the gripper mechanism further comprises: a plurality of articulated connectors 36 (Figs 1-2 and 4-5) each disposed between each of the plurality of compression brackets and the crossmember brace to allow each of the plurality of compression brackets to pivot inward and outward with respect to the crossmember brace (6:4-10).

Regarding claim 31-33, Edwards disclose the limitations of the claims, as described above in the rejections of claims 21-24 and 28-30.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 25-27 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards as applied to claims 21, 24, and 33 above, and further in view of Rambin (US 5,458,027, hereinafter “Rambin”).  

Regarding claims 25-27 and 34-35, Edwards disclose the limitations of claims 21, 24, and 33, as described above, and further discloses a tool engagement mechanism connected to the gripper mechanism to transfer torque applied to the tool engagement mechanism to the gripper mechanism to facilitate removal of the oil filter (as described above in the rejection of claim 28), but does not explicitly disclose at least one protective cover to cover at least a portion of at least one of the compression brackets, wherein at least a portion of the at least one protective cover is disposed between the at least one compression bracket and the side portion of the oil filter.
Rambin is also concerned with an oil filter removal tool comprising an annular clamp and teaches providing a plurality of protective covers 26 between to the clamp and oil filter to provide frictional resistance against the oil filter for effective purchase and turning (Figs 1-3, 3:17-28). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the tool of Edwards by incorporating the rubber grip pads (protective covers) taught by Rambin to provide frictional resistance for effective turning of the .  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pratt (US 5,307,712) also teaches an oil filter tool comprising a band clamp and brackets.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/Primary Examiner, Art Unit 3723